DETAILED ACTION

Claims 55-74 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 03-03-2021; 02-11-2021 were considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 

Claims 55, 57-59, 63, 65, 66, 68-70, and 74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feller et al. (US 20160300142 A1).

With respect to claim 55, Feller teaches detecting a possible Service Level Agreement violation for a service provided to one tenant of plurality of tenants, (i.e., section 0031 teaches sla violation detection).  Feller teaches wherein the possible Service Level Agreement violation is related to performance or security requirements, (i.e., section 0054 teaches sla violations are performance related).  Feller teaches deciding whether to trigger a cloud manager or a security management system of a cloud provider of the service to mitigate the possible Service Level Agreement violation, (i.e., section 0037 teaches determining if there is an abnormal state or violation).  Feller teaches and mitigating the possible Service Level Agreement violation with cooperation with at least one of a cloud manager and a security management system of the cloud provider, (i.e., section 0035 teaches mitigation of sla violation; abstract teaches a cloud server or manager).

 retrieving information about enforcements of security Service Level Agreements from one or more other systems, (i.e., section 0006 teaches retrieving SLA).

With respect to claim 58, Feller teaches wherein mitigating the possible Service Level Agreement violation further comprises: causing the cloud manager to adjust resources in the cloud of the cloud provider, (i.e., section 0035 teaches mitigation of sla violation and adjusting resources).

With respect to claim 59, Feller teaches wherein adjusting the resources further comprises allocating additional resources to the one tenant by adjusting resources allocated to the other tenants of the plurality of tenants, (i.e., section 0035 teaches mitigation of sla violation and adjusting resources from underutilized clients).

With respect to claim 63, Feller teaches sending an alert to the tenant when the possible Service Level Agreement violation is not mitigated successfully, (i.e., section 0041 teaches notification based on failure).

With respect to claim 64, Feller teaches wherein sending the alert further comprises: triggering the tenant to take an appropriate action to mitigate the possible Service Level Agreement violation, (i.e., section 0041 teaches notification based on failure and warnings).

With respect to claim 65, the limitations of claim 65 are rejected in the analysis of claim 55 above, and the claim is rejected on that basis.

With respect to claim 66, Feller teaches wherein the plurality of tenants includes all tenants of the cloud provider, (i.e., section 0032 teaches performance tracing of all services).

With respect to claim 68, the limitations of claim 68 are rejected in the analysis of claim 57 above, and the claim is rejected on that basis.

With respect to claim 69, the limitations of claim 69 are rejected in the analysis of claim 58 above, and the claim is rejected on that basis.

With respect to claim 70, the limitations of claim 70 are rejected in the analysis of claim 59 above, and the claim is rejected on that basis.

With respect to claim 74, the limitations of claim 74 are rejected in the analysis of claim 63 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 56, 60-62, 64, 67, and 71-73 rejected under 35 U.S.C. 103 as being unpatentable over Feller et al. (US 20160300142 A1) in view of Anderson et al. (US 20150142950 A1).

With respect to claim 56, Feller discloses the claimed subject matter as discussed above except wherein mitigating the possible Service Level Agreement violation further comprises resolving a possible confliction between the performance requirements and the security requirements.  However, Anderson teaches wherein mitigating the possible Service Level Agreement violation further comprises resolving a possible confliction between the performance requirements and the security requirements, (i.e., section 0088 teaches management layer including performance and security requirements) in order to implement service level agreement requirements (abstract). Therefore, based on Feller in view of Anderson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Anderson to the system of Feller in order to implement service level agreement requirements.

With respect to claim 60, Feller discloses the claimed subject matter as discussed above except wherein mitigating the possible Service Level Agreement violation further comprises: causing the security management system to adjust security functions in the cloud of the cloud provider. However, Anderson teaches wherein mitigating the possible Service Level Agreement violation further comprises: causing the security management system to adjust security functions in the cloud of the cloud provider, (i.e., section 0088 teaches management layer including performance and security requirements including service level management providing allocation or adjustment) in order to implement service level agreement requirements (abstract). Therefore, based on Feller in view of Anderson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Anderson to the 

With respect to claim 61, Feller discloses the claimed subject matter as discussed above except wherein adjusting the security functions further comprising adjusting configurations for one or more security-related services of the one tenant, so as to facilitate an allocation of additional resources for performance Service Level Agreements.  However, Anderson teaches wherein adjusting the security functions further comprising adjusting configurations for one or more security-related services of the one tenant, so as to facilitate an allocation of additional resources for performance Service Level Agreements, (i.e., section 0088 teaches management layer including performance and security requirements including service level management providing allocation or adjustment) in order to implement service level agreement requirements (abstract). Therefore, based on Feller in view of Anderson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Anderson to the system of Feller in order to implement service level agreement requirements.

With respect to claim 62, Feller discloses the claimed subject matter as discussed above except wherein the possible Service Level Agreement violation is caused by a possible confliction between a network connectivity of the tenant and the security requirements, and wherein mitigating the possible Service Level Agreement violation further comprises causing the cloud manager to adjust the network connectivity. However, Anderson teaches wherein the possible Service Level Agreement violation is caused by a possible confliction between a network connectivity of the tenant and the security requirements, and wherein mitigating the possible Service Level Agreement violation further comprises causing the cloud manager to adjust the network connectivity, (i.e., section 0088 teaches management layer including performance and security requirements including service level management providing allocation or adjustment; section 0057 teaches on-demand network access and changing rapidly provisioning and releasing) in order to implement service level agreement requirements (abstract). Therefore, based on Feller in view of Anderson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Anderson to the system of Feller in order to implement service level agreement requirements.

With respect to claim 67, the limitations of claim 67 are rejected in the analysis of claim 56 above, and the claim is rejected on that basis.

 the limitations of claim 71 are rejected in the analysis of claim 60 above, and the claim is rejected on that basis.

With respect to claim 72, the limitations of claim 72 are rejected in the analysis of claim 61 above, and the claim is rejected on that basis.

With respect to claim 73, the limitations of claim 73 are rejected in the analysis of claim 62 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.M/
Joel MesaExaminer, Art Unit 2447       

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447